Citation Nr: 0516661	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome.

3.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1981 to May 2001.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Cleveland, Ohio, Regional Office, which, in part, 
denied service connection for irritable bowel syndrome; and 
granted service connection and assigned noncompensable 
evaluations each for left carpal tunnel syndrome and right 
carpal tunnel syndrome, effective May 2, 2001.

Subsequently, jurisdiction over the case was transferred to 
the Roanoke, Virginia, Regional Office (RO).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the disabilities ratings appellate issues 
as those set out on the title page of this decision.

In March 2004, the Board rendered a decision on other issues, 
and remanded the issues of entitlement to service connection 
for irritable bowel syndrome and initial compensable 
evaluations each for left carpal tunnel syndrome and right 
carpal tunnel syndrome to the RO for additional evidentiary 
development.  The matter has been returned to the Board.

The Board will render a decision herein on the appellate 
issues involving entitlement to initial compensable 
evaluations each for left carpal tunnel syndrome and right 
carpal tunnel syndrome.  The remaining appellate issue 
involving service connection for irritable bowel syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Appellant's service-connected carpal tunnel syndrome of 
the upper extremities is manifested primarily by complaints 
of paresthesias in the hands.  Electrodiagnostic test results 
confirm bilateral median nerve impairment.  No muscle 
atrophy, motor deficits, or serious functional impairment 
attributable to carpal tunnel syndrome of either upper 
extremity has been clinically shown.  

2.  It is as likely as not that mild, but not moderate, 
incomplete paralysis of the median nerve in each upper 
extremity has more nearly been approximated.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no more, for left carpal tunnel syndrome are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.124a, Code 8515 (2004).

2.  The criteria for an initial evaluation of 10 percent, but 
no more, for right carpal tunnel syndrome are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.124a, Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the disabilities ratings appellate issues, 
particularly in light of the Board's decision herein 
partially allowing the carpal tunnel syndrome ratings issues.  

A comprehensive medical history and detailed findings with 
respect to the service-connected carpal tunnel syndrome 
disabilities over the years are documented in the nearly two 
decades of service medical records on file.  Additionally, a 
VA fee-basis examination was conducted in January 2003, and, 
pursuant to the Board's March 2004 remand, a VA neurologic 
examination with electrodiagnostic study was conducted in May 
2004.  Said examinations are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disabilities at issue.  Such 
examinations provide a clear picture of all relevant symptoms 
and findings concerning the service-connected disabilities at 
issue.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of the service-connected disabilities at issue than 
that shown in said VA examinations and other evidence of 
record.

It is apparent to the Board that the appellant was advised 
regarding the necessity of competent evidence that indicates 
the severity of the service-connected disabilities at issue.  
See, in particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, prior to the initial 
January 2002 rating decision on appellant's service 
connection claims for carpal tunnel syndrome, a July 2001 
VCAA notice was provided, which specifically advised the 
appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the Statement of the Case set forth the 
applicable provisions of the VCAA.  Additionally, VA's 
General Counsel has held that no VCAA notice was required for 
"downstream" issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003 (Dec. 
22, 2003); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  In any event, a more 
specific VCAA notice on said carpal tunnel syndrome ratings 
appellate issues was issued by the RO in August 2004, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the carpal tunnel syndrome disabilities ratings issues on 
appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left and 
right carpal tunnel syndrome in the context of the total 
history of these disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Appellant's service medical records reveal that in the mid-
1990's, he was diagnosed with bilateral carpal tunnel 
syndrome and splints were prescribed.  

On January 2003 VA fee-basis examination, appellant 
reportedly was right-handed.  Appellant provided a history of 
in-service bilateral wrist discomfort in the palmar aspects 
with associated numbness/tingling in the distal digits.  He 
wore splints nocturnally with some benefit reported.  
Clinically, muscle strength was "5/5", bilaterally; 
reflexes were "2+", bilaterally; and sensation was normal 
to pinprick and light touch, although Tinel sign and Phalen 
test were positive, bilaterally, consistent with diagnosed 
bilateral carpal tunnel syndrome.  There were no atrophic 
findings or limitations by fatigue, weakness, lack of 
endurance, or incoordination.  Each wrist exhibited 70 
degrees' dorsiflexion, 85 degrees' palmar flexion, 20 
degrees' radial deviation, and 45 degrees' ulnar deviation 
without ankylosis or pain (which are essentially normal 
ranges of wrist motion according to 38 C.F.R. § 4.71 (2004), 
Plate I).  

On May 2004 VA neurologic examination, appellant reportedly 
was employed as a physician's assistant.  His complaints 
included paresthesias in the hands, more severe on the right 
and more symptomatic with driving.  No arm muscle weakness 
was reported.  Clinically, the upper extremities had no 
muscle atrophy and muscle strength was "5/5", including 
thumb abductors.  Digital carpal testing was negative and 
sensation to pinprick was intact.  An electrodiagnostic study 
was conducted and interpreted as abnormal, with evidence of 
carpal tunnel syndrome involving both branches of the right 
medial nerve and carpal tunnel syndrome involving only the 
motor branches of the left medial nerve.  

In deciding the service-connected carpal tunnel syndrome 
disabilities evaluations issues herein, the Board has 
considered the provisions of 38 C.F.R. § 4.10, pertaining to 
functional impairment and associated concerns.  The 
Diagnostic Codes for rating peripheral nerve disease, set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, § 4.124a, include the major nerves of the distal 
upper extremities.  

The appellant's right upper extremity is the major extremity.  
See January 2003 VA fee-basis examination report.  Under 
Diagnostic Code 8515, a 70 percent evaluation may be assigned 
for complete paralysis of the median nerve of the major upper 
extremity and a 60 percent evaluation may be assigned for 
complete paralysis of the median nerve of the minor upper 
extremity, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  A 50 percent evaluation 
requires severe incomplete paralysis of the major upper 
extremity and a 40 percent evaluation requires severe 
incomplete paralysis of the minor upper extremity.  A 30 
percent evaluation requires moderate incomplete paralysis of 
the major upper extremity and a 20 percent evaluation 
requires moderate incomplete paralysis of the minor upper 
extremity.  A 10 percent evaluation requires mild incomplete 
paralysis of either upper extremity.  38 C.F.R. Part 4, Code 
8515.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The Board has resolved all reasonable doubt in appellant's 
favor as to whether any functional impairment attributable to 
the bilateral carpal tunnel syndrome is manifested.  
Appellant's allegations of paresthesias in the hands appear 
credible in light of the electrodiagnostic test results 
documenting median nerve impairment, even though clinical 
examination of the upper extremities did not elicit sensory 
or motor deficits per se.  Accordingly, it is the Board's 
opinion that appellant's carpal tunnel syndrome more nearly 
approximates the criteria for a 10 percent evaluation for 
each upper extremity.  However, since appellant's carpal 
tunnel syndrome has not been clinically shown to result in 
any muscle atrophy, motor impairment, or more than mild 
sensory deficit involving the upper extremities, with no 
serious functional or industrial impairment even alleged, the 
carpal tunnel syndrome of either upper extremity cannot be 
reasonably characterized as more than mild in degree.  Thus, 
an initial evaluation in excess of 10 percent for carpal 
tunnel syndrome of either upper extremity would not be 
warranted under § 4.124a.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected carpal 
tunnel syndrome of each upper extremity presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The appellant's carpal tunnel syndrome of each upper 
extremity does not require frequent periods of 
hospitalization and has not been shown to, in and of itself, 
markedly interfere with employment.  38 C.F.R. § 3.321(b)(1).  


ORDER

Initial separate evaluations of 10 percent, but no more, for 
left carpal tunnel syndrome and right carpal tunnel syndrome 
are granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.  The appeal is allowed 
to that extent.



REMAND

With respect to the remaining appellate issue involving 
service connection for irritable bowel syndrome, the Board 
pointed out in its March 2004 remand that since a January 
2003 VA fee-basis examination did not include medical opinion 
as to the etiology of the diagnosed irritable bowel syndrome, 
the RO was directed to arrange an appropriate VA examination, 
such as a gastroenterologic examination, with medical opinion 
rendered as to the etiology of any irritable bowel syndrome 
that may be manifested.  

Although pursuant to the Board's remand, the RO arranged a 
May 2004 VA examination, it appears that said examination was 
cursory and inadequate and was conducted by a registered 
nurse/"GNP" [apparently a general nurse practitioner].  
Since that May 2004 VA examination did not include any 
medical opinion as to the etiological question in 
controversy, in September 2004, said nurse rendered a medical 
opinion.  However, the evidentiary record does not indicate 
that said nurse is qualified to render a medical opinion as 
to the etiology of any irritable bowel syndrome that may be 
manifested; and, in any event, said examination and medical 
opinion rendered by that nurse were cursory and inadequate 
and did not comply with said remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this remaining appellate issue is REMANDED to 
the RO for the following: 

1.  With respect to the issue of 
service connection for irritable 
bowel syndrome, the RO should 
arrange appropriate VA examination, 
such as a gastroenterologic 
examination by a physician, and the 
examiner should opine, with degree 
of probability expressed in terms of 
it is at least as likely as not 
(i.e., is there at least a 50 
percent probability), as to the 
following:

Does appellant have irritable bowel 
syndrome and, if so, is it (a) 
causally or etiologically related to 
appellant's active service; (b) 
causally or etiologically related to 
a service-connected disability, 
particularly gastroesophageal reflux 
disease with hiatal hernia; and/or 
(c) did the service-connected 
gastroesophageal reflux disease with 
hiatal hernia aggravate any 
irritable bowel syndrome?  The term 
"aggravate" used herein refers to 
post-service aggravation of a non-
service-connected condition by a 
service-connected condition, to wit: 
an increase in severity of a non- 
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The entire claims folder should be 
reviewed by the examiner prior to 
examination.  All indicated tests 
and studies should be accomplished.  
The examiner should adequately 
summarize the relevant medical 
history and clinical findings, 
including that contained in any 
military medical records, and 
provide sufficiently detailed 
reasons for the medical conclusions 
reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

2.  The RO should review any 
additional evidence and readjudicate 
the remaining appellate issue of 
entitlement to service connection 
for irritable bowel syndrome, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions under 
appropriate legal theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


